Ford, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of radio sets exported from Japan subsequent to February 27,1958.
That the radio sets are not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the merchandise involved herein was entered for consumption subsequent to February 27, 1958.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of *463sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the item designated on the invoice as “Buying Commission” in the amount shown thereon.
' IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
Accepting this stipulation as a statement of facts, I find that the involved merchandise is not listed on the final list of articles published in T.D. 54521, effective February 27, 1958, and that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, effective February 27, 1958, is the proper basis for the determination of the value of the merchandise here involved, and I hold that such statutory value is the appraised value, less the item designated on the invoice as “Buying Commission,” in the amount shown thereon.
Judgment will be rendered accordingly.